


Exhibit 10.1

 

[Execution Copy]

 

POLYMER GROUP, INC.

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT is entered into on April 8, 2008, between Polymer
Group, Inc., a Delaware corporation (the “Company”), and Willis C. Moore, III
(“Executive”).

 

WHEREAS, the Company and Executive are parties to a certain employment agreement
entered into on March 24, 2006, as amended by Amendment No. 1 to Employment
Agreement entered into on March 30, 2007 (the employment agreement, as so
amended, is referred to herein as the “Employment Agreement”);

 

WHEREAS, the Company and Executive are parties to a certain change in control
severance compensation agreement entered into on January 23, 2008 (the “Change
in Control Agreement”);

 

WHEREAS, the Company and Executive wish to end the employment relationship.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.     END OF EMPLOYMENT.


 


(A)   THE COMPANY AND EXECUTIVE HEREBY AGREE THAT THE EMPLOYMENT OF EXECUTIVE
WITH THE COMPANY AND ITS SUBSIDIARIES SHALL END ON APRIL 22, 2008 (THE
“RESIGNATION DATE”).  EXECUTIVE ALSO AGREES THAT HIS SERVICE AS AN OFFICER OF
THE COMPANY AND ITS SUBSIDIARIES SHALL END ON THE EARLIER OF THE APPOINTMENT OF
A SUCCESSOR OR APRIL 22, 2008.  EXECUTIVE SHALL TAKE SUCH ACTIONS REASONABLY
REQUESTED BY THE COMPANY IN FURTHERANCE OF THE FOREGOING TO EVIDENCE THE END OF
SUCH EMPLOYMENT AND SUCH SERVICE AS AN OFFICER.  EXECUTIVE SHALL ALSO PROVIDE
SUCH SERVICES AS REASONABLY NECESSARY TO ENSURE A SMOOTH AND ORDERLY TRANSITION
FOR TWO WEEKS IMMEDIATELY FOLLOWING THE DATE OF THIS AGREEMENT THROUGH AND
INCLUDING THE RESIGNATION DATE.


 


(B)   FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARIES” SHALL MEAN ANY CORPORATION
OR OTHER ENTITY OF WHICH THE SECURITIES OR OTHER OWNERSHIP INTERESTS HAVING THE
VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER GOVERNING
BODY ARE, AT THE TIME OF DETERMINATION, OWNED BY THE COMPANY, DIRECTLY OR
THROUGH ONE OF MORE SUBSIDIARIES, INCLUDING WITHOUT LIMITATION THOSE ENTITIES
SET FORTH ON ANNEX I ATTACHED HERETO.


 


2.     COMPENSATION AND BENEFITS.


 


(A)           SALARY.  EXECUTIVE SHALL BE ENTITLED TO RECEIVE HIS BASE SALARY
THROUGH THE RESIGNATION DATE.  AS PAYMENT OF SEVERANCE UNDER THIS AGREEMENT,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE HIS MONTHLY BASE SALARY IN AN AMOUNT
EQUAL TO $32,935.50 (THE “BASE SALARY PAYMENTS”), UNTIL APRIL 22, 2010 (THE
“PAYMENT END DATE”).  EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY

 

--------------------------------------------------------------------------------



 


BASE SALARY PAYMENTS FOR ANY PERIOD AFTER THE PAYMENT END DATE.  SUCH BASE
SALARY PAYMENTS SHALL BE MADE BI-WEEKLY IN ACCORDANCE WITH THE COMPANY’S CURRENT
PAYROLL PRACTICES; PROVIDED THAT THE FIRST SUCH PAYMENT SHALL BE ON OCTOBER 23,
2008, AND SHALL COVER THE SIX-MONTH PERIOD BETWEEN THE DATE HEREOF AND SUCH
FIRST PAYMENT DATE.  EXECUTIVE SHALL ALSO BE ENTITLED TO AN ADDITIONAL PAYMENT
FOR UNUSED VACATION DAYS OR UNUSED PAID TIME OFF DAYS, WHICH PAYMENT SHALL BE
MADE IMMEDIATELY FOLLOWING THE RESIGNATION DATE.


 


(B)   EXPENSES.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE
BUSINESS EXPENSES INCURRED BY HIM PRIOR TO THE RESIGNATION DATE WHICH WERE
INCURRED IN THE COURSE OF PERFORMING HIS DUTIES AND RESPONSIBILITIES AND WHICH
ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH
RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO THE
COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.


 


(C)   BONUS.  EXECUTIVE SHALL ALSO BE ENTITLED TO RECEIVE HIS PRO-RATED TARGET
BONUS FOR THE COMPANY’S CURRENT FISCAL YEAR, CALCULATED BY MULTIPLYING (X) A
FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF CALENDAR DAYS IN FISCAL
2008 FROM DECEMBER 30, 2007, THROUGH THE RESIGNATION DATE, AND THE DENOMINATOR
OF WHICH SHALL BE 365, BY (Y) $197,613, WHICH AMOUNT EQUALS $61,720 (THE
“PRO-RATED BONUS PAYMENT”, WHICH TOGETHER WITH THE BASE SALARY PAYMENTS ARE
REFERRED TO HEREIN AS THE “SEVERANCE PAYMENTS”).  THE PRO-RATED BONUS PAYMENT
SHALL BE MADE ON OCTOBER 23, 2008.  EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE
ANY OTHER AMOUNTS THAT MAY HAVE BEEN DUE TO HIM UNDER THE EMPLOYMENT AGREEMENT
OR PURSUANT TO ANY COMPANY BONUS PLAN IN RESPECT OF A BONUS FOR THE CURRENT OR
ANY SUBSEQUENT FISCAL YEAR.  THE AMOUNTS PAYABLE UNDER SECTIONS 2(A) AND
2(C) SHALL NOT BE REDUCED BY THE AMOUNT OF ANY COMPENSATION EXECUTIVE RECEIVES
WITH RESPECT TO ANY OTHER EMPLOYMENT THROUGH THE PAYMENT END DATE.


 


(D)   VESTED RESTRICTED STOCK AND VESTED STOCK OPTIONS.  EXECUTIVE SHALL BE
ENTITLED TO THE VESTED PORTION OF HIS RESTRICTED STOCK GRANTS, TOTALING 21,020
SHARES (AFTER REDUCTION FOR SHARES WITHHELD BY THE COMPANY IN PAYMENT OF TAXES
ON BEHALF OF EXECUTIVE), SUBJECT TO THE TERMS AND CONDITIONS OF THE 2005
RESTRICTED STOCK PLAN, AND TO THE VESTED PORTION OF THE STOCK OPTIONS GRANTS
TOTALING 55,000 STOCK OPTIONS, SUBJECT TO THE TERMS AND CONDITIONS OF THE 2003
STOCK OPTION PLAN; PROVIDED THAT THE PROVISIONS OF SECTION 2(C)(II) OF THE
RESTRICTED STOCK GRANT CONCERNING SERVICE AND PERFORMANCE VESTED SHARES AND
SECTION 2(B) OF THE RESTRICTED STOCK GRANT CONCERNING IMMEDIATELY VESTED SHARES,
AND THE PROVISIONS OF SECTION 6(D)(III) OF THE 2003 STOCK OPTION PLAN, IN EACH
CASE COVERING FORFEITURES ON CERTAIN TERMINATIONS, SHALL NOT APPLY TO THE SHARES
AND OPTIONS REFERRED TO IN THIS SENTENCE; PROVIDED FURTHER, THAT EXECUTIVE SHALL
BE FREE TO SELL HIS SHARES OF RESTRICTED STOCK, AND AGREES TO ONLY EXERCISE ANY
STOCK OPTIONS AND SELL THE UNDERLYING SHARES OF COMMON STOCK, COMMENCING ON THE
EARLIER TO OCCUR OF (X) JULY 21, 2008 AND (Y) THE OPENING OF THE COMPANY’S
TRADING WINDOW, IF ANY, APPLICABLE TO ALL COMPANY INSIDERS FOLLOWING THE FILING
OF THE COMPANY’S QUARTERLY REPORT ON FORM 10-Q FOR THE COMPANY’S 2008 FIRST
FISCAL QUARTER.  THE COMPANY AGREES THAT ANY CHANGE THAT IS GENERALLY MADE TO
ANY OF THE TERMS AND CONDITIONS OF THE STOCK OPTIONS ISSUED UNDER THE 2003 STOCK
OPTION PLAN OR THE SHARES ISSUED UPON EXERCISE AND THAT IS APPLICABLE TO ALL
EMPLOYEE HOLDERS OF SUCH STOCK OPTIONS OR SHARES SHALL ALSO BE MADE AVAILABLE TO
THE STOCK OPTIONS OR SHARES HELD BY EXECUTIVE.  ALL OTHER GRANTS OF RESTRICTED
STOCK AND STOCK OPTIONS ARE HEREBY FORFEITED AND CANCELLED.  ALL SHARES OF

 

2

--------------------------------------------------------------------------------



 


RESTRICTED STOCK PREVIOUSLY WITHHELD BY THE COMPANY IN SATISFACTION OF AMOUNTS
DUE FOR TAXES RESULTING FROM THE GRANT OF SHARES OF RESTRICTED STOCK SHALL
REMAIN WITH THE COMPANY.


 


(E)   WITHHOLDING.  ALL AMOUNTS PAYABLE TO EXECUTIVE AS COMPENSATION HEREUNDER
SHALL BE SUBJECT TO ALL REQUIRED AND CUSTOMARY WITHHOLDING BY THE COMPANY.


 


(F)    INSURANCE.  UNTIL APRIL 22, 2009, THE COMPANY SHALL, AT ITS EXPENSE, PAY
BOTH THE EMPLOYER AND EMPLOYEE PORTION OF THE PREMIUMS FOR GROUP MEDICAL, DENTAL
AND HOSPITALIZATION INSURANCE AT THE LEVEL AND WITH THE COVERAGE IN EFFECT FOR
EXECUTIVE AND HIS DEPENDANTS AND BENEFICIARIES IMMEDIATELY PRIOR TO THE
RESIGNATION DATE.  EXECUTIVE SHALL ONLY BE RESPONSIBLE FOR THE DEDUCTIBLE OR
CO-PAY OBLIGATIONS UNDER SUCH INSURANCE PROGRAMS.  EXECUTIVE SHALL ALSO BE
ENTITLED TO RECEIVE THE CONTINUATION OF HIS GROUP MEDICAL, DENTAL AND
HOSPITALIZATION INSURANCE COVERAGE AS PROVIDED UNDER THE PROVISIONS OF THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (“COBRA”) BEGINNING ON APRIL 22,
2009, AND CONTINUING UNTIL OCTOBER 22, 2010, AT HIS SOLE COST AND EXPENSE.  THE
COMPANY’S OBLIGATION HEREUNDER WITH RESPECT TO THE FOREGOING BENEFITS SHALL BE
LIMITED TO THE EXTENT THAT THE EXECUTIVE OBTAINS ANY SUCH BENEFITS PURSUANT TO A
SUBSEQUENT EMPLOYER’S BENEFIT PLANS, IN WHICH CASE THE COMPANY MAY REDUCE THE
COVERAGE OF ANY BENEFITS IT IS REQUIRED TO PROVIDE THE EXECUTIVE HEREUNDER SO
LONG AS THE AGGREGATE COVERAGE AND BENEFITS OF THE COMBINED BENEFIT PLANS IS NO
LESS FAVORABLE TO THE EXECUTIVE THAN THE COVERAGES AND BENEFITS REQUIRED TO BE
PROVIDED HEREUNDER; PROVIDED, THAT ANY CHANGES OR AMENDMENTS TO SUCH PLANS THAT
ARE APPLICABLE TO OTHER EMPLOYEES OF THE COMPANY COVERED BY SUCH PLANS SHALL
ALSO APPLY TO EXECUTIVE AND HIS DEPENDENTS AND BENEFICIARIES.  THIS SUBSECTION
(F) SHALL NOT BE INTERPRETED SO AS TO LIMIT ANY BENEFITS TO WHICH THE EXECUTIVE,
HIS DEPENDANTS OR BENEFICIARIES MAY OTHERWISE BE ENTITLED UNDER ANY OF THE
COMPANY’S EMPLOYEE BENEFIT PLANS, PROGRAMS OR PRACTICES FOLLOWING THE
TERMINATION OF EMPLOYMENT OF THE EXECUTIVE, INCLUDING WITHOUT LIMITATION, ANY
APPLICABLE RETIREE MEDICAL AND LIFE INSURANCE BENEFITS.  THE COMPANY MAY OFFSET
ANY AMOUNTS EXECUTIVE OWES IT OR ITS SUBSIDIARIES AGAINST ANY AMOUNTS IT OR ITS
SUBSIDIARIES OWES EXECUTIVE HEREUNDER.


 


3.     CONFIDENTIAL INFORMATION.


 


(A)           OBLIGATION TO MAINTAIN CONFIDENTIALITY.  EXECUTIVE ACKNOWLEDGES
THAT THE CONTINUED SUCCESS OF THE COMPANY AND ITS SUBSIDIARIES, DEPENDS UPON THE
USE AND PROTECTION OF A LARGE BODY OF CONFIDENTIAL AND PROPRIETARY INFORMATION. 
ALL OF SUCH CONFIDENTIAL AND PROPRIETARY INFORMATION EXISTING PRIOR HERETO, NOW
EXISTING OR TO BE DEVELOPED IN THE FUTURE WILL BE REFERRED TO IN THIS AGREEMENT
AS “CONFIDENTIAL INFORMATION.”  CONFIDENTIAL INFORMATION WILL BE INTERPRETED AS
BROADLY AS POSSIBLE TO INCLUDE ALL INFORMATION OF ANY SORT (WHETHER MERELY
REMEMBERED OR EMBODIED IN A TANGIBLE OR INTANGIBLE FORM) THAT IS (I) RELATED TO
THE COMPANY’S OR ITS SUBSIDIARIES’ CURRENT OR POTENTIAL BUSINESS AND (II) IS NOT
GENERALLY OR PUBLICLY KNOWN.  CONFIDENTIAL INFORMATION INCLUDES, WITHOUT
SPECIFIC LIMITATION, THE INFORMATION, OBSERVATIONS AND DATA OBTAINED BY HIM
DURING THE COURSE OF HIS EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES
CONCERNING THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES,
INFORMATION CONCERNING ACQUISITION OPPORTUNITIES IN OR REASONABLY RELATED TO THE
COMPANY’S OR ITS SUBSIDIARIES’ BUSINESS OR INDUSTRY OF WHICH EXECUTIVE BECOMES
AWARE DURING SUCH EMPLOYMENT, THE PERSONS OR ENTITIES THAT ARE CURRENT, FORMER
OR PROSPECTIVE SUPPLIERS OR CUSTOMERS OF ANY ONE OR MORE OF THEM DURING
EXECUTIVE’S EMPLOYMENT, AS WELL AS DEVELOPMENT, TRANSITION AND TRANSFORMATION
PLANS, METHODOLOGIES AND

 

3

--------------------------------------------------------------------------------



 


METHODS OF DOING BUSINESS, STRATEGIC, MARKETING AND EXPANSION PLANS, INCLUDING
PLANS REGARDING PLANNED AND POTENTIAL SALES, FINANCIAL AND BUSINESS PLANS,
EMPLOYEE LISTS AND TELEPHONE NUMBERS, LOCATIONS OF SALES REPRESENTATIVES, NEW
AND EXISTING PROGRAMS AND SERVICES, PRICES AND TERMS, CUSTOMER SERVICE,
INTEGRATION PROCESSES, REQUIREMENTS AND COSTS OF PROVIDING SERVICE, SUPPORT AND
EQUIPMENT.  THEREFORE, EXECUTIVE AGREES THAT HE SHALL NOT DISCLOSE TO ANY
UNAUTHORIZED PERSON OR USE FOR HIS OWN ACCOUNT ANY OF SUCH CONFIDENTIAL
INFORMATION, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL INFORMATION
(I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS
A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS TO ACT OR (II) IS REQUIRED TO BE
DISCLOSED PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER.  EXECUTIVE AGREES TO
DELIVER TO THE COMPANY ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS AND OTHER
DOCUMENTS (AND COPIES THEREOF) RELATING TO THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ALL CONFIDENTIAL INFORMATION) THAT
HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


 


(B)           OWNERSHIP OF INTELLECTUAL PROPERTY.  EXECUTIVE AGREES TO MAKE
PROMPT AND FULL DISCLOSURE TO THE COMPANY OR ITS SUBSIDIARIES, AS THE CASE MAY
BE, OF ALL IDEAS, DISCOVERIES, TRADE SECRETS, INVENTIONS, INNOVATIONS,
IMPROVEMENTS, DEVELOPMENTS, METHODS OF DOING BUSINESS, PROCESSES, PROGRAMS,
DESIGNS, ANALYSES, DRAWINGS, REPORTS, DATA, SOFTWARE, FIRMWARE, LOGOS AND ALL
SIMILAR OR RELATED INFORMATION (WHETHER OR NOT PATENTABLE AND WHETHER OR NOT
REDUCED TO PRACTICE) THAT RELATE TO THE COMPANY’S OR ITS SUBSIDIARIES’ ACTUAL OR
ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT, OR EXISTING OR FUTURE PRODUCTS
OR SERVICES AND THAT ARE CONCEIVED, DEVELOPED, ACQUIRED, CONTRIBUTED TO, MADE,
OR REDUCED TO PRACTICE BY EXECUTIVE (EITHER SOLELY OR JOINTLY WITH OTHERS) WHILE
EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES AND FOR A PERIOD THEREAFTER ENDING
ON APRIL 22, 2010 (COLLECTIVELY, “WORK PRODUCT”).  ANY COPYRIGHTABLE WORK
FALLING WITHIN THE DEFINITION OF WORK PRODUCT SHALL BE DEEMED A “WORK MADE FOR
HIRE” UNDER THE COPYRIGHT LAWS OF THE UNITED STATES, AND OWNERSHIP OF ALL RIGHTS
THEREIN SHALL VEST IN THE COMPANY OR ITS SUBSIDIARY. TO THE EXTENT THAT ANY WORK
PRODUCT IS NOT DEEMED TO BE A “WORK MADE FOR HIRE,” EXECUTIVE HEREBY ASSIGNS AND
AGREES TO ASSIGN TO THE COMPANY OR SUCH SUBSIDIARY ALL RIGHT, TITLE AND
INTEREST, INCLUDING WITHOUT LIMITATION, THE INTELLECTUAL PROPERTY RIGHTS THAT
EXECUTIVE MAY HAVE IN AND TO SUCH WORK PRODUCT.  EXECUTIVE SHALL PROMPTLY
PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD TO ESTABLISH AND CONFIRM
THE COMPANY’S OR SUCH SUBSIDIARY’S OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
PROVIDING TESTIMONY AND EXECUTING ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY, AND
OTHER INSTRUMENTS).


 


(C)           THIRD PARTY INFORMATION. EXECUTIVE UNDERSTANDS THAT THE COMPANY
AND ITS SUBSIDIARIES HAVE RECEIVED FROM THIRD PARTIES CONFIDENTIAL OR
PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”) SUBJECT TO A DUTY ON THE
COMPANY’S AND ITS SUBSIDIARIES’ PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  WITHOUT IN ANY WAY
LIMITING THE PROVISIONS OF SECTION 3(A) ABOVE, EXECUTIVE WILL HOLD THIRD PARTY
INFORMATION IN THE STRICTEST CONFIDENCE AND WILL NOT DISCLOSE TO ANYONE (OTHER
THAN PERSONNEL OF THE COMPANY OR ITS SUBSIDIARIES WHO NEED TO KNOW SUCH
INFORMATION IN CONNECTION WITH THEIR WORK FOR THE COMPANY OR SUCH SUBSIDIARIES)
OR USE, SUCH THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY A MEMBER OF
THE BOARD IN WRITING.

 

4

--------------------------------------------------------------------------------



 


4.     NON-COMPETE, NON-SOLICITATION.


 


(A)           IN FURTHER CONSIDERATION OF THE COMPENSATION TO BE PAID TO
EXECUTIVE HEREUNDER, INCLUDING THE SEVERANCE PAYMENTS, EXECUTIVE ACKNOWLEDGES
THAT DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
HE BECAME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH OTHER CONFIDENTIAL
INFORMATION CONCERNING THE COMPANY AND ITS PREDECESSORS AND ITS SUBSIDIARIES AND
THAT HIS SERVICES SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE
COMPANY AND ITS SUBSIDIARIES, AND THEREFORE, EXECUTIVE AGREES THAT, FROM THE
DATE OF THIS AGREEMENT UNTIL APRIL 22, 2010 (THE “NONCOMPETE PERIOD”), HE SHALL
NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN,
CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY BUSINESS
COMPETING WITH THE BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES, AS SUCH
BUSINESSES EXIST OR WERE IN PROCESS DURING HIS EMPLOYMENT BY THE COMPANY AND ITS
SUBSIDIARIES, WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS
SUBSIDIARIES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES.  NOTHING HEREIN SHALL
PROHIBIT EXECUTIVE FROM (I) BEING A PASSIVE OWNER OF NOT MORE THAN 2% OF THE
OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED, SO
LONG AS EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH
CORPORATION OR (II) FROM OWNING AN INTEREST IN, MANAGING, CONTROLLING,
PARTICIPATING IN, CONSULTING WITH, OR RENDERING SERVICES FOR A COMPANY IN THE
TEXTILE AND APPAREL INDUSTRY SO LONG AS THE COMPANY DOES NOT MANUFACTURE,
MARKET, OR SELL NONWOVEN PRODUCTS.  IN THE EVENT EXECUTIVE IS APPROACHED BY A
THIRD PARTY THAT IS NOT A COMPETITOR OF THE COMPANY AND ASKED TO ADVISE SUCH
THIRD PARTY WITH RESPECT TO A POTENTIAL ACQUISITION OF THE COMPANY, EXECUTIVE
MAY REQUEST THE CONSENT OF THE COMPANY TO ACT IN SUCH CAPACITY AND THE COMPANY
WILL CONSIDER SUCH REQUEST IN GOOD FAITH.


 


(B)           DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR
SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS
AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME DURING HIS EMPLOYMENT
BY THE COMPANY AND ITS SUBSIDIARIES OR (III) INDUCE OR ATTEMPT TO INDUCE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF
THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH THE COMPANY OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE COMPANY OR ANY
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, MAKING ANY NEGATIVE OR DISPARAGING
STATEMENTS OR COMMUNICATIONS REGARDING THE COMPANY OR ITS SUBSIDIARIES).


 


(C)           IF, AT THE TIME OF ENFORCEMENT OF THIS PARAGRAPH 4, A COURT SHALL
HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE
MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND THAT THE COURT SHALL BE
ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM PERIOD,
SCOPE AND AREA PERMITTED BY LAW.


 


(D)           IN THE EVENT OF THE BREACH OR A THREATENED BREACH BY EXECUTIVE OF
ANY OF THE PROVISIONS OF THIS PARAGRAPH 4, THE COMPANY WOULD SUFFER IRREPARABLE
HARM, AND IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN
ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO

 

5

--------------------------------------------------------------------------------



 


SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF
COMPETENT JURISDICTION IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE
PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).  IN ADDITION, IN
THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY EXECUTIVE OF THIS PARAGRAPH 4,
THE NONCOMPETE PERIOD SHALL BE TOLLED UNTIL SUCH BREACH OR VIOLATION HAS BEEN
DULY CURED.  EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN PARAGRAPH
4 ARE REASONABLE AND THAT HE HAS REVIEWED THE PROVISIONS OF THIS AGREEMENT WITH
HIS LEGAL COUNSEL.


 


5.     RELEASE.  EXECUTIVE SHALL EXECUTE THE GENERAL RELEASE DATED AS OF THE
DATE HEREOF (THE “RELEASE”) ATTACHED AS EXHIBIT A HERETO.  WITHOUT OTHERWISE
LIMITING THE COMPANY’S RIGHTS AND SUBJECT TO AND IN FURTHER CONSIDERATION OF
EXECUTIVE’S OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT, THE COMPANY AGREES
THAT IT WILL NOT, EXCEPT TO THE EXTENT REQUIRED BY LAW, REQUIRE EXECUTIVE TO
REPAY OR OTHERWISE SEEK RECOVERY FROM EXECUTIVE OF ANY SALARY OR BONUS AMOUNTS
PAID TO, OR VESTED RESTRICTED STOCK OR VESTED STOCK OPTIONS GRANTED TO,
EXECUTIVE BY THE COMPANY DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


 


6.     EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS TO
THE COMPANY THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE OR CAUSE A
DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO
WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND, (II) EXECUTIVE IS NOT A
PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT, NONCOMPETE AGREEMENT OR
CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON OR ENTITY AND (III) UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THIS AGREEMENT SHALL BE
THE VALID AND BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.  EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED
WITH INDEPENDENT LEGAL COUNSEL REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THAT HE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.


 


7.     NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE EITHER PERSONALLY DELIVERED, SENT BY REPUTABLE OVERNIGHT COURIER
SERVICE OR MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE
RECIPIENT AT THE ADDRESS BELOW INDICATED:


 

Notices to Executive:

 

Willis C. Moore, III
2024 Beverly Drive
Charlotte, N.C.  28207

 

Notices to the Company:

 

Polymer Group, Inc.
9335 Harris Corners Parkway, Suite 300
Charlotte, NC  28269
Attn:  General Counsel

 

6

--------------------------------------------------------------------------------


 

With a copy to:

 

H. Kurt von Moltke, P.C.
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL  60601

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 


8.     SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ACTION IN ANY OTHER JURISDICTION,
BUT THIS AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH
JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER
BEEN CONTAINED HEREIN.


 


9.     COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY REFERRED
TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH, INCLUDING THE RELEASE
REFERRED TO IN SECTION 5, EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG
THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED
TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


10.   TERMINATION OF EMPLOYMENT AGREEMENT; TERMINATION OF CHANGE IN CONTROL
AGREEMENT.  THE COMPANY AND EXECUTIVE HEREBY AGREE TO TERMINATE, IN THEIR
ENTIRETY, THE EMPLOYMENT AGREEMENT AND THE CHANGE IN CONTROL AGREEMENT, WITHOUT
ANY OBLIGATION ON THE PART OF THE COMPANY OR EXECUTIVE UNDER EITHER SUCH
AGREEMENT FOR ANY EVENT OR TRANSACTION OCCURRING PRIOR TO OR FOLLOWING THE
TERMINATION OF SUCH AGREEMENT.


 


11.   NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY.


 


12.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS,
EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


13.   SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE, THE COMPANY AND THEIR RESPECTIVE
HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT EXECUTIVE MAY NOT ASSIGN HIS RIGHTS
OR DELEGATE HIS DUTIES OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


 


14.   CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT

 

7

--------------------------------------------------------------------------------



 


GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF NORTH CAROLINA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
NORTH CAROLINA.


 


15.   AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR
WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY (AS APPROVED BY THE
BOARD) AND EXECUTIVE, AND NO COURSE OF CONDUCT OR COURSE OF DEALING OR FAILURE
OR DELAY BY ANY PARTY HERETO IN ENFORCING OR EXERCISING ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF
THIS AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER OF ANY PROVISION OF THIS
AGREEMENT.


 


16.   INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF EXECUTIVE.  THE
COMPANY AND ITS RESPECTIVE SUBSIDIARIES SHALL BE ENTITLED TO DEDUCT OR WITHHOLD
FROM ANY AMOUNTS OWING FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES TO EXECUTIVE
ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAXES, EXCISE TAX, OR
EMPLOYMENT TAXES (“TAXES”) IMPOSED WITH RESPECT TO EXECUTIVE’S COMPENSATION OR
OTHER PAYMENTS FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES OR EXECUTIVE’S
OWNERSHIP INTEREST IN THE COMPANY (INCLUDING, WITHOUT LIMITATION, WAGES,
BONUSES, DIVIDENDS, THE RECEIPT OR EXERCISE OF EQUITY OPTIONS AND/OR THE RECEIPT
OR VESTING OF RESTRICTED EQUITY).  IN THE EVENT THE COMPANY OR ANY OF ITS
SUBSIDIARIES DOES NOT MAKE SUCH DEDUCTIONS OR WITHHOLDINGS, EXECUTIVE SHALL
INDEMNIFY THE COMPANY AND ITS SUBSIDIARIES FOR ANY AMOUNTS PAID WITH RESPECT TO
ANY SUCH TAXES.


 


17.   WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


 


18.   EXECUTIVE’S COOPERATION.  EXECUTIVE SHALL COOPERATE WITH THE COMPANY AND
ITS SUBSIDIARIES IN ANY INTERNAL INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR
JUDICIAL PROCEEDING AS REASONABLY REQUESTED BY THE COMPANY (INCLUDING, WITHOUT
LIMITATION, EXECUTIVE BEING AVAILABLE TO THE COMPANY UPON REASONABLE NOTICE FOR
INTERVIEWS AND FACTUAL INVESTIGATIONS, APPEARING AT THE COMPANY’S REQUEST TO
GIVE TESTIMONY WITHOUT REQUIRING SERVICE OF A SUBPOENA OR OTHER LEGAL PROCESS,
VOLUNTEERING TO THE COMPANY ALL PERTINENT INFORMATION AND TURNING OVER TO THE
COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR MAY COME INTO EXECUTIVE’S
POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY CONSISTENT WITH
EXECUTIVE’S OTHER PERMITTED ACTIVITIES AND COMMITMENTS) AND ANY REQUEST BY
EXECUTIVE FOR INDEMNIFICATION BY THE COMPANY SHALL BE SUBJECT TO SUCH
COOPERATION FROM EXECUTIVE.  IN THE EVENT THE COMPANY REQUIRES EXECUTIVE’S
COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH, THE COMPANY SHALL REIMBURSE
EXECUTIVE SOLELY FOR REASONABLE TRAVEL EXPENSES (INCLUDING LODGING AND MEALS,
UPON SUBMISSION OF RECEIPTS); PROVIDED, THAT IN THE EVENT EXECUTIVE IS REQUIRED
TO SPEND MORE THAN 40 HOURS IN ANY ONE-YEAR PERIOD ASSISTING THE COMPANY UNDER
THIS PARAGRAPH ON ANY INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR JUDICIAL
PROCEEDING THAT INVOLVES OR ARISES OUT OF MATTERS OR ACTIONS THAT ARE
SUBSTANTIALLY UNRELATED TO ANY CONDUCT OF EXECUTIVE DURING HIS EMPLOYMENT WITH
THE COMPANY, AS OPPOSED TO THE MERE FACT THAT HE WAS THE CHIEF FINANCIAL OFFICER
OF THE COMPANY DURING SUCH TIME PERIOD, THE COMPANY SHALL

 

8

--------------------------------------------------------------------------------



 


REIMBURSE EXECUTIVE FOR HIS TIME IN EXCESS OF 40 HOURS AT THE RATE OF $350.00
PER HOUR.  EXECUTIVE ALSO AGREES NOT TO INITIATE CONTACT WITH, OR PROVIDE ANY
INFORMATION TO, ANY THIRD PARTY IN RESPECT OF ANY MATTER INVOLVING THE COMPANY. 
EXECUTIVE SHALL ALSO MAKE HIMSELF AVAILABLE FOR AN EXIT INTERVIEW, AND SHALL
PROVIDE TRUE AND COMPLETE ANSWERS TO ALL QUESTIONS IN SUCH INTERVIEW.


 


19.   ARBITRATION.  EXCEPT WITH RESPECT TO DISPUTES OR CLAIMS UNDER PARAGRAPHS 3
AND 4 HEREOF (WHICH MAY BE PURSUED IN ANY COURT OF COMPETENT JURISDICTION AS
SPECIFIED BELOW AND WITH RESPECT TO WHICH EACH PARTY SHALL BEAR THE COST OF ITS
OWN ATTORNEY’S FEES AND EXPENSES EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAW), EACH PARTY HERETO AGREES THAT THE ARBITRATION PROCEDURE SET FORTH IN
EXHIBIT B HERETO SHALL BE THE SOLE AND EXCLUSIVE METHOD FOR RESOLVING ANY CLAIM
OR DISPUTE (“CLAIM”) ARISING OUT OF OR RELATING TO THE RIGHTS AND OBLIGATIONS
ACKNOWLEDGED AND AGREED TO IN THIS AGREEMENT AND THE EMPLOYMENT OF EXECUTIVE BY
THE COMPANY AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, DISPUTES AND
CLAIMS REGARDING EMPLOYMENT DISCRIMINATION, SEXUAL HARASSMENT, TERMINATION AND
DISCHARGE), WHETHER SUCH CLAIM AROSE OR THE FACTS ON WHICH SUCH CLAIM IS BASED
OCCURRED PRIOR TO OR AFTER THE EXECUTION AND DELIVERY OF ADOPTION OF THIS
AGREEMENT.  THE PARTIES AGREE THAT THE RESULT OF ANY ARBITRATION HEREUNDER SHALL
BE FINAL, CONCLUSIVE AND BINDING ON ALL OF THE PARTIES.  NOTHING IN THIS
PARAGRAPH SHALL PROHIBIT A PARTY HERETO FROM INSTITUTING LITIGATION TO ENFORCE
ANY FINAL DETERMINATION (AS DEFINED IN EXHIBIT B HERETO).  EACH PARTY HERETO
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY UNITED STATES DISTRICT
COURT OR NORTH CAROLINA STATE COURT OF COMPETENT JURISDICTION SITTING IN
MECKLENBURG COUNTY, NORTH CAROLINA, AND AGREES THAT SUCH COURT SHALL BE THE
EXCLUSIVE FORUM WITH RESPECT TO DISPUTES AND CLAIMS UNDER PARAGRAPHS 3 AND 4 AND
FOR THE ENFORCEMENT OF ANY FINAL DETERMINATION, AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES (I) ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH COURT OR (II) ANY ARGUMENT, CLAIM, DEFENSE OR
ALLEGATION THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS BY REGISTERED MAIL OR PERSONAL SERVICE AND WAIVES ANY
OBJECTION ON THE GROUNDS OF PERSONAL JURISDICTION, VENUE OR INCONVENIENCE OF THE
FORUM.


 


20.   SECTION AND HEADINGS.  THE DIVISION OF THIS AGREEMENT INTO SECTIONS AND
THE INSERTION OF HEADINGS ARE FOR THE CONVENIENCE OF REFERENCE ONLY AND SHALL
NOT AFFECT THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.  THE TERMS
“THIS AGREEMENT”, “HEREOF”, “HEREUNDER” AND SIMILAR EXPRESSIONS REFER TO THIS
AGREEMENT AND NOT TO ANY PARTICULAR SECTION OR OTHER PORTION HEREOF.  UNLESS
SOMETHING IN THE SUBJECT MATTER OR CONTEXT IS INCONSISTENT THEREWITH, REFERENCES
TO SECTIONS AND CLAUSES ARE TO SECTIONS AND CLAUSES OF THIS AGREEMENT.


 


21.   NUMBER.  IN THIS AGREEMENT, WORDS IMPORTING THE SINGULAR NUMBER ONLY SHALL
INCLUDE THE PLURAL AND VICE VERSA, AND WORDS IMPORTING THE MASCULINE GENDER
SHALL INCLUDE THE FEMININE AND NEUTER GENDERS AND VICE VERSA, AND WORDS
IMPORTING PERSONS SHALL INCLUDE INDIVIDUALS, PARTNERSHIPS, ASSOCIATIONS, TRUSTS,
UNINCORPORATED ORGANIZATIONS AND CORPORATIONS.


 


22.   INDEPENDENT ADVICE.  THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE AND AGREE
THAT THEY HAVE EACH OBTAINED INDEPENDENT LEGAL ADVICE IN CONNECTION WITH THIS
AGREEMENT AND THEY FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE READ, UNDERSTAND
AND AGREE WITH ALL OF THE TERMS HEREOF AND THAT THEY ARE EXECUTING THIS
AGREEMENT VOLUNTARILY AND IN GOOD FAITH.

 

9

--------------------------------------------------------------------------------



 


23.   COPY OF AGREEMENT.  THE EXECUTIVE HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF
THIS AGREEMENT DULY SIGNED BY THE COMPANY.


 


24.   CURRENCY.  ALL DOLLAR AMOUNTS SET FORTH OR REFERRED TO IN THIS AGREEMENT
REFER TO U.S. CURRENCY.


 


25.   EFFECTIVENESS.  ONCE THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY EACH PARTY HERETO, ALL OF THE PROVISIONS SHALL BECOME EFFECTIVE.


 

    *    *    *    *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

Polymer Group, Inc.

 

 

 

By:

/s/ Veronica M. Hagen

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

/s/ Willis C. Moore, III

Willis C. Moore, III

 

--------------------------------------------------------------------------------

 

Exhibit A

 

GENERAL RELEASE

 

I, Willis C. Moore, III, in consideration of and subject to the performance by
Polymer Group, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Separation Agreement, entered into on
April 8, 2008, (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1.

 

I understand that any payments or benefits paid or granted to me under paragraph
2 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in paragraph 2 of the Agreement unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter or breach
this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive (as of the date hereof) by virtue of
any employment by the Company.

 

 

 

2.

 

Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, existing or hereafter arising, based
in whole or in part upon any act or omission, transaction, agreement, event or
other occurrence taking place from the beginning of time through the date this
General Release becomes effective and enforceable and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of, are connected with, or occurred during my employment
with, or my separation or termination from, the Company (including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; the South
Carolina Human Affairs Law, S.C. Code sections 1-13-10 et seq.; S.C. Code
sections 41-10-10 et seq., the retaliatory employment discrimination provision
of North Carolina law

 

A-1

--------------------------------------------------------------------------------


 

 

 

or under any other federal, state or local civil or human rights law, including
the Sarbanes-Oxley Act of 2002, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).

 

 

 

3.

 

I represent that I have made no assignment or transfer of the Claims or any
other right, claim, demand, cause of action, or other matter covered by
paragraph 2 above.

 

 

 

4.

 

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967, as
amended, which arise after the date I execute this General Release. I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967, as amended).

 

 

 

5.

 

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

 

 

6.

 

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

 

 

7.

 

I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

A-2

--------------------------------------------------------------------------------


 

8.

 

I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 

 

 

9.

 

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding truthfully to any valid inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or governmental
entity.

 

 

 

10.

 

I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments; and any request
by me for indemnification by the Company shall be subject to such cooperation by
me. I understand that in the event the Company asks for my cooperation in
accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts; provided, that in the event Executive is required to spend more than
40 hours in any one-year period assisting the Company under this paragraph on
any investigation or administrative, regulatory or judicial proceeding that
involves or arises out of matters or actions that are substantially unrelated to
any conduct of Executive during his employment with the Company, as opposed to
the mere fact that he was the Chief Financial Officer of the Company during such
time period, the Company shall reimburse Executive for his time in excess of 40
hours at the rate of $350.00 per hour.

 

 

 

11.

 

I agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

A-3

--------------------------------------------------------------------------------


 

12.

 

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

 

 

 

13.

 

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)

 

I HAVE READ IT CAREFULLY;

 

 

 

(b)

 

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

 

 

(c)

 

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

 

 

(d)

 

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

 

 

(e)

 

I HAVE BEEN GIVEN THE OPPORTUNITY FOR AT LEAST 45 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON APRIL 8, 2008 TO
CONSIDER IT AND THE CHANGES MADE SINCE THE APRIL 8, 2008 VERSION OF THIS RELEASE
ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 45-DAY PERIOD;

 

 

 

(f)

 

THE CHANGES TO THE AGREEMENT SINCE APRIL 8, 2008 EITHER ARE NOT MATERIAL OR WERE
MADE AT MY REQUEST.

 

 

 

(g)

 

I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

 

 

(h)

 

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

A-4

--------------------------------------------------------------------------------


 

(i)

 

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:

APRIL 8, 2008

/s/ Willis C. Moore, III

 

A-5

--------------------------------------------------------------------------------


 

Exhibit B

 

ARBITRATION PROCEDURE

 


1.             NOTICE OF CLAIM.  A PARTY ASSERTING A CLAIM (THE “CLAIMANT”)
SHALL DELIVER WRITTEN NOTICE TO EACH PARTY AGAINST WHOM THE CLAIM IS ASSERTED
(COLLECTIVELY, THE “OPPOSING PARTY”), WITH A COPY TO THE PERSONS REQUIRED TO
RECEIVE COPIES OF NOTICES UNDER THE AGREEMENT (THE “ADDITIONAL NOTICE PARTIES”),
SPECIFYING THE NATURE OF THE CLAIM AND REQUESTING A MEETING TO RESOLVE SAME. 
THE ADDITIONAL NOTICE PARTIES SHALL BE GIVEN REASONABLE NOTICE OF AND INVITED
AND PERMITTED TO ATTEND ANY SUCH MEETING.  IF NO RESOLUTION IS REACHED WITHIN 10
BUSINESS DAYS AFTER DELIVERY OF SUCH NOTICE, THE CLAIMANT OR THE OPPOSING PARTY
MAY, WITHIN 45 DAYS AFTER GIVING SUCH NOTICE, INVOKE THE ARBITRATION PROCEDURE
PROVIDED HEREIN BY DELIVERING TO EACH OPPOSING PARTY AND THE ADDITIONAL NOTICE
PARTIES A NOTICE OF ARBITRATION WHICH SHALL SPECIFY THE CLAIM AS TO WHICH
ARBITRATION IS SOUGHT, THE NATURE OF THE CLAIM, THE BASIS FOR THE CLAIM AND THE
NATURE AND AMOUNT OF ANY DAMAGES OR OTHER COMPENSATION OR RELIEF SOUGHT (A
“NOTICE OF ARBITRATION”).  EACH PARTY AGREES THAT NO PUNITIVE DAMAGES MAY BE
SOUGHT OR RECOVERED IN ANY ARBITRATION, JUDICIAL PROCEEDING OR OTHERWISE. 
FAILURE TO FILE A NOTICE OF ARBITRATION WITHIN 45 DAYS SHALL CONSTITUTE A WAIVER
OF ANY RIGHT TO RELIEF FOR THE MATTERS ASSERTED IN THE NOTICE OF CLAIM.  ANY
CLAIM SHALL BE FOREVER BARRED, AND NO RELIEF MAY BE SOUGHT THEREFOR, IF WRITTEN
NOTICE OF SUCH CLAIM IS NOT MADE AS PROVIDED ABOVE WITHIN ONE YEAR OF THE DATE
SUCH CLAIM ACCRUES.


 


2.             SELECTION OF ARBITRATOR.  WITHIN 20 BUSINESS DAYS AFTER RECEIPT
OF THE NOTICE OF ARBITRATION, THE EXECUTIVE AND A DULY AUTHORIZED REPRESENTATIVE
OF THE COMPANY SHALL CONFER, WHETHER IN PERSON, BY TELEPHONE OR IN WRITING, AND
ATTEMPT TO AGREE ON AN ARBITRATOR TO HEAR AND DECIDE THE CLAIM.  IF THE
EXECUTIVE AND THE BOARD CANNOT AGREE ON AN ARBITRATOR WITHIN TEN BUSINESS DAYS,
THEN THEY SHALL REQUEST THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN
CHARLOTTE, NORTH CAROLINA TO APPOINT AN ARBITRATOR EXPERIENCED IN THE AREA OF
DISPUTE WHO DOES NOT HAVE AN ONGOING BUSINESS RELATIONSHIP WITH ANY OF THE
PARTIES TO THE DISPUTE.  IF THE ARBITRATOR SELECTED INFORMS THE PARTIES HE
CANNOT HEAR AND RESOLVE THE CLAIM WITHIN THE TIME-FRAME SPECIFIED BELOW, THE
EXECUTIVE AND THE BOARD SHALL REQUEST THE APPOINTMENT OF ANOTHER ARBITRATOR BY
THE AAA SUBJECT TO THE SAME REQUIREMENTS.


 


26.   ARBITRATION PROCEDURE.  THE FOLLOWING PROCEDURES SHALL GOVERN THE CONDUCT
OF ANY ARBITRATION UNDER THIS SECTION.  ALL PROCEDURAL MATTERS RELATING TO THE
CONDUCT OF THE ARBITRATION OTHER THAN THOSE SPECIFIED BELOW SHALL BE DISCUSSED
AMONG COUNSEL FOR THE PARTIES AND THE ARBITRATOR.  SUBJECT TO ANY AGREEMENT OF
THE PARTIES, THE ARBITRATOR SHALL DETERMINE ALL PROCEDURAL MATTERS NOT SPECIFIED
HEREIN.


 


(A)           WITHIN 30 DAYS AFTER THE DELIVERY OF A NOTICE OF ARBITRATION, EACH
PARTY SHALL AFFORD THE OTHER, OR ITS COUNSEL, WITH REASONABLE ACCESS TO
DOCUMENTS RELATING DIRECTLY TO THE ISSUES RAISED IN THE NOTICE OF ARBITRATION. 
ALL DOCUMENTS PRODUCED AND ALL COPIES THEREOF SHALL BE MAINTAINED AS STRICTLY
CONFIDENTIAL, SHALL BE USED FOR NO PURPOSE OTHER THAN THE ARBITRATION HEREUNDER,
AND SHALL BE RETURNED TO THE PRODUCING PARTY UPON COMPLETION OF THE
ARBITRATION.  THERE SHALL BE NO OTHER DISCOVERY EXCEPT THAT, IF A REASONABLE
NEED IS SHOWN, LIMITED DEPOSITIONS MAY BE ALLOWED IN THE DISCRETION OF THE
ARBITRATOR, IT BEING THE EXPRESSED INTENTION AND AGREEMENT OF EACH


 


B-1

--------------------------------------------------------------------------------



 


PARTY TO HAVE THE ARBITRATION PROCEEDINGS CONDUCTED AND RESOLVED AS
EXPEDITIOUSLY, ECONOMICALLY AND FAIRLY AS REASONABLY PRACTICABLE, AND WITH THE
MAXIMUM DEGREE OF CONFIDENTIALITY.


 


(A)   ALL WRITTEN COMMUNICATIONS REGARDING THE PROCEEDING SENT TO THE ARBITRATOR
SHALL BE SENT SIMULTANEOUSLY TO EACH PARTY OR ITS COUNSEL, WITH A COPY TO THE
ADDITIONAL NOTICE PARTIES.  ORAL COMMUNICATIONS BETWEEN ANY OF THE PARTIES OR
THEIR COUNSEL AND THE ARBITRATOR SHALL BE CONDUCTED ONLY WHEN ALL PARTIES OR
THEIR COUNSEL ARE PRESENT AND PARTICIPATING IN THE CONVERSATION.


 


(B)   WITHIN 20 DAYS AFTER SELECTION OF THE ARBITRATOR, THE CLAIMANT SHALL
SUBMIT TO THE ARBITRATOR A COPY OF THE NOTICE OF ARBITRATION, ALONG WITH A
SUPPORTING MEMORANDUM AND ANY EXHIBITS OR OTHER DOCUMENTS SUPPORTING THE CLAIM.


 


(C)   WITHIN 20 DAYS AFTER RECEIPT OF THE CLAIMANT’S SUBMISSION, THE OPPOSING
PARTY SHALL SUBMIT TO THE ARBITRATOR A MEMORANDUM SUPPORTING ITS POSITION AND
ANY EXHIBITS OR OTHER SUPPORTING DOCUMENTS.  IF THE OPPOSING PARTY FAILS TO
RESPOND TO ANY OF THE ISSUES RAISED BY THE CLAIMANT WITHIN 20 DAYS OF RECEIPT OF
THE CLAIMANT’S SUBMISSION, THEN THE ARBITRATOR MAY FIND FOR THE CLAIMANT ON ANY
SUCH ISSUE AND BAR ANY SUBSEQUENT CONSIDERATION OF THE MATTER.


 


(D)   WITHIN 20 DAYS AFTER RECEIPT OF THE OPPOSING PARTY’S RESPONSE, THE
CLAIMANT MAY SUBMIT TO THE ARBITRATOR A REPLY TO THE OPPOSING PARTY’S RESPONSE,
OR NOTIFICATION THAT NO REPLY IS FORTHCOMING.


 


(E)   WITHIN 10 DAYS AFTER THE LAST SUBMISSION AS PROVIDED ABOVE, THE ARBITRATOR
SHALL CONFER WITH THE PARTIES TO SELECT THE DATE OF THE HEARING ON THE ISSUES
RAISED BY THE CLAIM.  SCHEDULING OF THE HEARING SHALL BE WITHIN THE SOLE
DISCRETION OF THE ARBITRATOR, BUT IN NO EVENT MORE THAN 30 DAYS AFTER THE LAST
SUBMISSION BY THE PARTIES, AND SHALL TAKE PLACE WITHIN 50 MILES OF THE CORPORATE
HEADQUARTERS OF THE COMPANY AT A PLACE SELECTED BY THE ARBITRATOR OR SUCH OTHER
PLACE AS IS MUTUALLY AGREED.  BOTH PARTIES SHALL BE GRANTED SUBSTANTIALLY EQUAL
TIME TO PRESENT EVIDENCE AT THE HEARING.  THE HEARING SHALL NOT EXCEED ONE
BUSINESS DAY, EXCEPT FOR GOOD CAUSE SHOWN.


 


(F)    WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, THE ARBITRATOR SHALL
ISSUE A WRITTEN DECISION TO BE DELIVERED TO BOTH PARTIES AND THE ADDITIONAL
NOTICE PARTIES (THE “FINAL DETERMINATION”).  THE FINAL DETERMINATION SHALL
ADDRESS EACH ISSUE DISPUTED BY THE PARTIES, STATE THE ARBITRATOR’S FINDINGS AND
REASONS THEREFOR, AND STATE THE NATURE AND AMOUNT OF ANY DAMAGES, COMPENSATION
OR OTHER RELIEF AWARDED.


 


(G)   THE AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL AND NON-APPEALABLE,
EXCEPT AS OTHERWISE PROVIDED UNDER THE FEDERAL ARBITRATION ACT, AND JUDGMENT MAY
BE ENTERED UPON IT IN ACCORDANCE WITH APPLICABLE LAW IN SUCH COURT AS HAS
JURISDICTION THEREOF.


 


27.   COSTS OF ARBITRATION.  EACH PARTY SHALL BEAR ITS OWN COSTS OF CONDUCTING
THE ARBITRATION, AND ADMINISTRATIVE FEES SHALL BE SHARED EQUALLY AMONG THE
PARTIES.


 


28.   SATISFACTION OF AWARD.  IF ANY PARTY FAILS TO PAY THE AMOUNT OF THE AWARD,
IF ANY, ASSESSED AGAINST IT WITHIN 30 DAYS AFTER THE DELIVERY TO SUCH PARTY OF
THE FINAL DETERMINATION,

 

B-2

--------------------------------------------------------------------------------


 


THE UNPAID AMOUNT SHALL BEAR INTEREST FROM THE DATE OF SUCH DELIVERY AT THE
LESSER OF (I) PRIME LENDING RATE ANNOUNCED BY CITIBANK N.A. PLUS THREE HUNDRED
BASIS POINTS AND (II) THE MAXIMUM RATE PERMITTED BY APPLICABLE USURY LAWS.  IN
ADDITION, SUCH PARTY SHALL PROMPTLY REIMBURSE THE OTHER PARTY FOR ANY AND ALL
COSTS OR EXPENSES OF ANY NATURE OR KIND WHATSOEVER (INCLUDING ATTORNEYS’ FEES)
REASONABLY INCURRED IN SEEKING TO COLLECT SUCH AWARD OR TO ENFORCE ANY FINAL
DETERMINATION.


 


29.   CONFIDENTIALITY OF PROCEEDINGS.  THE PARTIES HERETO AGREE THAT ALL OF THE
ARBITRATION PROCEEDINGS PROVIDED FOR HEREIN, INCLUDING ANY NOTICE OF CLAIM, THE
NOTICE OF ARBITRATION, THE SUBMISSIONS OF THE PARTIES, AND THE FINAL
DETERMINATION ISSUED BY THE ARBITRATOR, SHALL BE CONFIDENTIAL AND SHALL NOT BE
DISCLOSED AT ANY TIME TO ANY PERSON OTHER THAN THE PARTIES, THEIR
REPRESENTATIVES, THE ARBITRATOR AND THE ADDITIONAL NOTICE PARTIES; PROVIDED,
HOWEVER, THAT THIS PROVISION SHALL NOT PREVENT THE PARTY PREVAILING IN THE
ARBITRATION FROM SUBMITTING THE FINAL DETERMINATION TO A COURT FOR THE PURPOSE
OF ENFORCING THE AWARD, SUBJECT TO COMPARABLE CONFIDENTIALITY PROTECTIONS IF THE
COURT AGREES; AND FURTHER PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT
DISCLOSURE TO THE MINIMUM EXTENT REASONABLY NECESSARY TO COMPLY WITH
(I) APPLICABLE LAW (OR REQUIREMENT HAVING THE FORCE OF LAW), COURT ORDER,
JUDGMENT OR DECREE, INCLUDING, WITHOUT LIMITATION, DISCLOSURES WHICH MAY BE
REQUIRED PURSUANT TO APPLICABLE SECURITIES LAWS, AND (II) THE TERMS OF
CONTRACTUAL ARRANGEMENTS (SUCH AS FINANCING ARRANGEMENTS) TO WHICH THE COMPANY
OR ANY ADDITIONAL NOTICE PARTY MAY BE SUBJECT SO LONG AS SUCH CONTRACTUAL
ARRANGEMENTS WERE NOT ENTERED INTO FOR THE PRIMARY PURPOSE OF PERMITTING
DISCLOSURE WHICH WOULD OTHERWISE BE PROHIBITED HEREUNDER.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX I

 

SUBSIDIARIES

 

Albuma S.A.S.

 

Bonlam Andina Ltd.

 

Bonlam Holdings BV

 

Bonlam S.A. de C.V.

 

Chicopee Asia Limited

 

Chicopee Holdings B.V.

 

Chicopee Holdings CV

 

Chicopee, Inc.

 

Dominion Nonwovens Sudamerica, S.A.

 

Dominion Textile (USA) L.L.C.

 

Dominion Textile Mauritius Inc.

 

Dominion Textile, Inc.

 

DT Acquisition Inc.

 

FabPro Oriented Polymers, L.L.C.

 

Fabrene, L.L.C.

 

Fabrene, Inc.

 

Geca Tapes B.V.

 

Geca-Tapes PTE LTD

 

Nanhai Nanxin Non-Wovens Co. Ltd.

 

Nordlys SAS

 

PGI Europe, Inc.

 

PGI Holdings BV

 

PGI Neunkirchen GmbH

 

PGI Nonwoven (Foshan) Co. Ltd.

 

PGI Nonwoven Ltd.

 

PGI Nonwovens (China) Co. Ltd.

 

--------------------------------------------------------------------------------


 

PGI Nonwovens A.B.

 

PGI Nonwovens BV

 

PGI Nonwovens Mauritius Ltd.

 

PGI Polymer, Inc.

 

Pristine Brands Corporation

 

--------------------------------------------------------------------------------
